DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Glenn Seager on 10/04/2021.

The application has been amended as follows: 

1. (Currently Amended) A delivery system for an implantable medical device, comprising: 
an outer shaft having a distal end region, a proximal end region and a lumen extending therebetween; 
a handle coupled to the proximal end region of the outer shaft, wherein the handle includes a first actuator, a carriage and a housing, 


a resistance member disposed along a portion of the cap; 
wherein the cap is configured to shift between a first configuration and a deployment configuration, and wherein the carriage is free from the resistance member in the first configuration and wherein the resistance member contacts the carriage in the deployment configuration;
wherein the resistance member contacts an inner surface along a distal end region of the housing in the first configuration. 

3. (Currently Amended) The delivery system of claim 1, wherein the resistance member contacts an inner surface along a distal end region of the carriage in the deployment configuration.

15. (Currently Amended) A delivery system for an implantable medical device, comprising: 
an outer shaft having a distal end region, a proximal end region and a lumen extending therebetween; 
a handle coupled to the proximal end region of the outer shaft, wherein the handle includes a first actuator, a carriage and a housing; 
a cap coupled to the handle; and 
a resistance member disposed along a portion of the cap, 

;
wherein the resistance member contacts an inner surface along a distal end region of the housing in the first configuration.

19. (Currently Amended) A method of manufacturing an implantable medical device, the method comprising: 
engaging the implantable medical device with a medical device delivery system in a pre-deployment configuration, the medical device delivery system including: 
an outer shaft having a distal end region, a proximal end region and a lumen extending therebetween; 
a handle coupled to the proximal end region of the outer shaft, wherein the handle includes a first actuator, a carriage and a housing; 
a cap coupled to the handle; and 
a resistance member disposed along a portion of the cap, 
wherein the resistance member contacts an inner surface along a distal end region of the housing in the pre-deployment configuration; 
converting the medical device delivery system from the pre-deployment configuration to a deployment configuration, wherein converting the medical 
wherein the carriage is free from the resistance member when the cap is in the first position and wherein the resistance member contacts the carriage when the cap is in the second position.

20. (Currently Amended) The method of claim 

Allowable Subject Matter
Claims 1, 3 – 15, and 17 – 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art alone or in combination with fails to disclose or make obvious an implant delivery system comprising an outer shaft, a handle comprising a first actuator, a carriage, and a housing, a cap coupled to the handle, and a resistance member disposed along the cap. Further, the cap is configured to shift between a first configuration and a deployment configuration, wherein the carriage is free from the resistance member in the first configuration and wherein the resistance member contacts an inner surface along a distal end region of the housing in the first configuration.
The closest prior art, Benjamin (US 20100004730 A1), discloses an implant delivery device comprising an outer shaft (inner core 154), a handle (main body 106) 
Annotated Figure 12’ of Benjamin

    PNG
    media_image1.png
    389
    545
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andrew P. Restaino/Examiner, Art Unit 3771   

/MELANIE R TYSON/Primary Examiner, Art Unit 3771